TERMINAL DISCLAIMER
The terminal disclaimer filed on April 29, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9052443 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Park et al. (US 2014/0071537 A1) teaches a display device comprising a display panel, a window panel with a window body and protective layers, and an adhesion layer.  Park fails to teach an ultraviolet light-blocking protective layer only disposed in a non-display area that is directly contacting a transparent film; fails to teach a light blocking layer directly disposed on a ultraviolet light-blocking protective layer; fails to teach an ultraviolet light-blocking protective layer that is an organic-inorganic composite layer; fails to teach a transparent film directly contacting a window substrate and directly contacting an ultraviolet light-blocking protective layer; fails to teach an organic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers; and fails to teach an inorganic material of an organic-2, TiO2, Al2O3, ZnO, MgO, NiO, In2O3, SnO2, ITO, and AZO.
Lee et al. (US 2013/0343032 A1) teaches a display device comprising a multilayer light blocking member located at a peripheral portion of the device structure.  Lee fails to teach a light blocking layer directly disposed on a ultraviolet light-blocking protective layer; fails to teach an ultraviolet light-blocking protective layer that is an organic-inorganic composite layer; fails to teach a transparent film directly contacting a window substrate and directly contacting an ultraviolet light-blocking protective layer; fails to teach an organic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers; and fails to teach an inorganic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of SiO2, TiO2, Al2O3, ZnO, MgO, NiO, In2O3, SnO2, ITO, and AZO.
Hayashida et al. (WO 2013/094476 A1) teaches a front protective window plate for display devices comprising a protective window substrate, a light shielding layer, and an infrared transmission layer.  Hayashida fails to teach a light blocking layer directly disposed on a ultraviolet light-blocking protective layer; fails to teach an ultraviolet light-blocking protective layer that is an organic-inorganic composite layer; fails to teach a transparent film directly contacting a window substrate and directly contacting an ultraviolet light-blocking protective layer; fails to teach an organic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered 2, TiO2, Al2O3, ZnO, MgO, NiO, In2O3, SnO2, ITO, and AZO.
Chang (US 2014/0377520 A1) teaches a window for a display device comprising a window substrate, an adhesive layer, and protection layers that include an inorganic-organic composite hard coating layer.  Chang fails to teach an ultraviolet light-blocking protective layer only disposed in a non-display area that is directly contacting a transparent film; fails to teach a light blocking layer directly disposed on a ultraviolet light-blocking protective layer; fails to teach a transparent film directly contacting a window substrate and directly contacting an ultraviolet light-blocking protective layer; fails to teach an organic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers; and fails to teach an inorganic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of SiO2, TiO2, Al2O3, ZnO, MgO, NiO, In2O3, SnO2, ITO, and AZO.
Prafke et al. (UV/visible and FTIR spectroscopic investigations of organic-inorganic hybrid layers for UV protection, 2013, Thin Solid Films, pp 113-118) teaches an optically transparent organic-inorganic hybrid composite coating for ultraviolet protection that comprises organic compounds such as benzotriazole and inorganic compounds such as silica.  Prafke fails to teach a display device comprising display device comprising a display panel, a window panel, and an adhesive layer between the display panel and window panel; fails to teach an ultraviolet light-blocking protective 
Natsuhori et al. (US 5648861) teaches a light shielding layer formed with an argon gas ion that is for optical display devices.  Natsuhori fails to teach a display device comprising display device comprising a display panel, a window panel, and an adhesive layer between the display panel and window panel; fails to teach an ultraviolet light-blocking protective layer only disposed in a non-display area that is directly contacting a transparent film; fails to teach a light blocking layer directly disposed on a ultraviolet light-blocking protective layer; fails to teach an ultraviolet light-blocking protective layer that is an organic-inorganic composite layer; fails to teach a transparent film directly contacting a window substrate and directly contacting an ultraviolet light-blocking protective layer; fails to teach an organic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers; and fails to teach an inorganic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of SiO2, TiO2, Al2O3, ZnO, MgO, NiO, In2O3, SnO2, ITO, and AZO.
Yang et al. (US 2009/0191484 A1) teaches a color filter photosensitive composition that has a controllable hardness for a display device.  Yang fails to teach a display device comprising display device comprising a display panel, a window panel, and an adhesive layer between the display panel and window panel; fails to teach an 2, TiO2, Al2O3, ZnO, MgO, NiO, In2O3, SnO2, ITO, and AZO.
Hsieh et al. (US 2011/0009588 A1) teaches a pressure sensitive adhesive for display devices.  Hsieh fails to teach a display device comprising display device comprising a display panel, a window panel, and an adhesive layer between the display panel and window panel; fails to teach an ultraviolet light-blocking protective layer only disposed in a non-display area that is directly contacting a transparent film; fails to teach a light blocking layer directly disposed on a ultraviolet light-blocking protective layer; fails to teach an ultraviolet light-blocking protective layer that is an organic-inorganic composite layer; fails to teach a transparent film directly contacting a window substrate and directly contacting an ultraviolet light-blocking protective layer; fails to teach an organic material of an organic-inorganic composite layer comprising at least one selected from the group consisting of benzotriazole, hydroxyphenyltriazine, cyanoacrylate, benzophenone, and hindered amine light stabilizers; and fails to teach 2, TiO2, Al2O3, ZnO, MgO, NiO, In2O3, SnO2, ITO, and AZO.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782